The petitioner, William W. Kleinman, applies for an order (Civ. Prac. Act, art. 78) which shall restrain the respondents from making and entering any order and from any further proceedings upon the motion of the respondents, Attorney-General of the State of New York and Hiram C. Todd, Special Assistant Attorney-General, for an order directing a joint trial of defendants William W. Kleinman, Giuseppe F. L. Dardis and Henry G. Singer under indictment No. 14, and for other appropriate and related relief. Application for such order of restraint granted. (People ex rel. Singer v. Rogers, post, p. 865, decided herewith.) Present — Lazansky, P. J., Hagarty, Carswell, Davis